Citation Nr: 0118600	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi




THE ISSUE

Entitlement to an increase in a 10 percent rating for low 
back pain.




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from January 1978 to 
November 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision which denied an 
increase in a 10 percent rating for service-connected low 
back pain.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

The veteran seeks an increased rating for his service-
connected low back pain.  He filed his current claim seeking 
an increased rating in October 1999.  His claim asserts that 
his back condition has become worse and that he has constant 
pain and numbness in his left leg.

A VA spine examination was given to the veteran in November 
1999.  During this examination, the veteran indicated that he 
had had electrical studies done several years ago at a VA 
facility in Washington.  The examiner indicated that these 
records were unavailable to him.  These records are not 
currently in the claims file, and review of the file provides 
no indication that any attempt has been made to obtain these 
records.  The veteran also indicated that he was presently in 
the domiciliary at the VA Medical Center (VAMC) in Biloxi, 
Mississippi, and was undergoing physical therapy.  On his 
October 2000 substantive appeal, he stated that he had been 
afforded an MRI at the VAMC in Biloxi in August 2000.  These 
records are also not currently in the claims file, and there 
appears to have been no attempt made to obtain them.  As part 
of the VA's duty to assist the veteran, the Board finds that 
a remand is appropriate in order to obtain records which may 
be pertinent to the veteran's claim.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
request that he provide dates of 
treatment and identify the facility where 
he was treated in connection with the 
electrical studies performed on his back 
in Washington.  Following identification 
of this information by the veteran, the 
RO should attempt to obtain any records 
associated with such treatment.
 
2.  The RO should contact the VAMC in 
Biloxi, Mississippi, and request all 
records associated with any treatment the 
veteran may have received for his low 
back pain from 1986 to the present.

3.  The RO should then ascertain whether 
there is a further duty to assist the 
veteran with his claim under the 
standards of the VCAA of 2000.  After any 
indicated development, the RO should 
review the claim for an increased rating 
for the veteran's service-connected low 
back pain.  If the claim remains denied, 
the veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




